DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed after the mailing date of 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivatsa et al (US20190291723).
Regarding claim 1, Srivatsa discloses a method for recognizing an obstacle, the method comprising: 
acquiring, by a device (fig. 2) comprising a memory storing instructions (208 in fig. 2) and a processor in communication with the memory (206 in fig. 2), point cloud data obtained by scanning surroundings of a target vehicle (704 in fig. 7, para. [0017], [0027], a LIDAR subsystem, IR sensors, or another suitable point cloud data collection device captures point cloud data of the same scene; various embodiments are described as being used for obstacle avoidance for self-driving vehicles) by a sensor in the target vehicle (102 and 104 in fig. 1); 
converting, by the device, the point cloud data into a first image used for showing the surroundings (110 in fig. 1, 706 in fig. 7, para. [0040], Mapping module 110 of data processing system maps the point cloud data to the image plane by transforming the point clouds points to camera coordinates and projecting the points to 2D images); and 
recognizing, by the device, from the first image, a first object in the surroundings as an obstacle through a first neural network model (116 in fig. 1, 710 in fig. 7, para. [0041], CNN training module 114 provides a trained CNN model to prediction module 116. Prediction module 116 uses a single stream CNN pipeline to process the RGBD image data and predict an object class of one or more objects in the image data and 3D bounding box coordinates surrounding each object).


Regarding claim 5, Srivatsa discloses a method wherein: 
the first neural network model (116 in fig. 1) is obtained by training a second neural network model (114 in fig. 1) by using a second image marked with a second object (para. [0041], CNN training module 114 provides a trained CNN model to prediction module 116. Prediction module 116 uses a single stream CNN pipeline to process the RGBD image data and predict an object class of one or more objects in the image data and 3D bounding box coordinates surrounding each object), the first object and the second object being obstacles of a same type (para. [0061], it would be necessary for the trained CNN 114 to be trained to classify objects such as an automobile, a sign, a tree, or a person. The CNN pipeline used by the prediction module 116 would detect the same objects).


Regarding claim 7, Srivatsa discloses a method wherein after the recognizing, by the device, from the first image, the first object in the surroundings as the obstacle through the first neural network model, the method further comprises: 
using, by the device, a pixel value of a pixel point in a distance view at a position the same as a position of the first object in the first image as a distance between the first object and the target vehicle (para. [0027], [0042], In the embodiment, the data processing subsystem segments each object to obtain an accurate object size by clustering the pixels using depth information to compute pixel distance. In a particular embodiment, pixel distance is a weighted combination of a difference in the depth and R, G, B values. In the embodiment, the data processing subsystem estimates the size of a segmented object based upon distance between extreme points in the image data); and 
controlling, by the device, the target vehicle according to the distance (para. [0027], [0042], the data processing subsystem uses the size estimate of the object for path planning to generate path information to instruct the automotive control system to avoid obstacles based on the distance and size of the object).


Regarding claim 8, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 12, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above. 
 

Regarding claim 14, the claim recites similar subject matter as claim 7 and is rejected for the same reasons as stated above. 


Regarding claim 15, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. 


Regarding claim 19, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al (US20190291723) in view of Motoyama (US20210019536).
Regarding claim 2, Srivatsa teaches a method wherein the converting, by the device, the point cloud data into the first image used for showing the surroundings comprises: 
determining, by the device, at least one view of a distance view (para. [0017], One or more embodiments described herein map the point cloud data to the image plane to form integrated RGB image data having depth (RGBD) information), a height view, and an intensity view of the surroundings according to the point cloud data, a pixel value of a pixel point in the distance view being used for indicating a distance between a point corresponding to the pixel point and the sensor (para. [0025], [0027], performing bilinear interpolation to obtain point cloud point information at every pixel of the RGB data to obtain RGBD image data in which each pixel of the RGB image data has an associated depth value; the data processing subsystem segments each object to obtain an accurate object size by clustering the pixels using depth information to compute pixel distance), a pixel value of a pixel point in the height view being used for indicating a height difference between a point corresponding to the pixel point and the sensor, a pixel value of a pixel point in the intensity view being used for indicating reflection intensity of a point corresponding to the pixel point to a scan signal of the sensor.
 
Srivatsa fails to teach combining, by the device, the at least one view into the first image. However Motoyama teaches combining a distance view onto an image (para. [0170], a distance image corresponding to the image P111 is generated by superimposing a distance measurement result for every light projecting direction Lp of the depth sensor 12 on the image P111 captured by the camera).
Therefore taking the combined teachings of Srivatsa and Motoyama as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Motoyama into the method of Srivatsa. The motivation to combine Motoyama and Srivatsa would be to detect the boundary of a movable area of a mobile body with high accuracy (para. [0008] of Motoyama).


Regarding claim 9, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above. 


Regarding claim 16, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above. 


Claim(s) 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al (US20190291723) and Motoyama (US20210019536) in view of Chen et al (“Multi-View 3D Object Detection Network for Autonomous Driving”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 1907-1915, retrieved from the Internet on 7/25/2022).
Regarding claim 3, the modified invention of Srivatsa fails to teach a method wherein the determining, by the device, the at least one view of the distance view, the height view, and the intensity view of the surroundings according to the point cloud data comprises: 
projecting, by the device, the point cloud data onto a side of a target cylinder, the sensor being the center of the target cylinder; 
recording, by the device, distance information in the point cloud data on the side of the target cylinder and performing picture capturing on the side of the target cylinder to obtain the distance view of the surroundings; 
recording, by the device, height information in the point cloud data on the side of the target cylinder and performing picture capturing on the side of the target cylinder to obtain the height view of the surroundings; and 
recording, by the device, reflection intensity information in the point cloud data on the side of the target cylinder and performing picture capturing on the side of the target cylinder to obtain the intensity view of the surroundings.

However Chen teaches projecting point cloud data onto a side of a target cylinder (page 1909 right side, we project it to a cylinder plane to generate a dense front view map), the sensor being the center of the target cylinder (fig. 2(b), each view is equal is distance from the center and therefore it is interpreted that the sensor is in the center of each view and center of the cylinder); 
recording distance information in the point cloud data on the side of the target cylinder (page 1909 right side, We encode the front view map with three-channel features, which are height, distance and intensity) and performing picture capturing on the side of the target cylinder to obtain the distance view of the surroundings (fig. 2(b), distance view); 
recording height information in the point cloud data on the side of the target cylinder (page 1909 right side, We encode the front view map with three-channel features, which are height, distance and intensity) and performing picture capturing on the side of the target cylinder to obtain the height view of the surroundings (fig. 2(b), height view); and 
recording reflection intensity information in the point cloud data on the side of the target cylinder (page 1909 right side, We encode the front view map with three-channel features, which are height, distance and intensity) and performing picture capturing on the side of the target cylinder to obtain the intensity view of the surroundings (fig. 2(b), intensity view).

Therefore taking the combined teachings of Srivatsa and Motoyama with Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Chen into the method of Srivatsa and Motoyama. The motivation to combine Motoyama, Chen and Srivatsa would be to achieve higher performance and safety to self-driving cars (page 1907 left side of Chen).


	Regarding claim 4, the modified invention of Srivatsa fails to teach a method wherein the combining, by the device, the at least one view into the first image comprises: 
determining, by the device, the first image by: 
using the pixel value of the pixel point in the distance view as a value of a first channel of a pixel point at the same position in the first image,
 using the pixel value of the pixel point in the height view as a value of a second channel of a pixel point at the same position in the first image, and 
using the pixel value of the pixel point in the intensity view as a value of a third channel of a pixel point at the same position in the first image.

However Chen teaches determining a first image (fig. 2(c)) by: 
using the pixel value of the pixel point in the distance view as a value of a first channel of a pixel point at the same position in the first image (fig. 2(b), distance),
 using the pixel value of the pixel point in the height view as a value of a second channel of a pixel point at the same position in the first image (fig. 2(b), height), and 
using the pixel value of the pixel point in the intensity view as a value of a third channel of a pixel point at the same position in the first image (fig. 2(b), intensity).

Therefore taking the combined teachings of Srivatsa and Motoyama with Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Chen into the method of Srivatsa and Motoyama. The motivation to combine Motoyama, Chen and Srivatsa would be to achieve higher performance and safety to self-driving cars (page 1907 left side of Chen).


Regarding claim 10, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above. 


Regarding claim 11, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above. 


Regarding claim 17, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above. 


Regarding claim 18, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above. 


Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Creusot (US20200081448) teaches converting a three-dimensional point cloud into a two-dimensional range image (para. [0006]) and using a convolutional neural network to detect objects in the image (302 and 304 in fig. 3).
Arai (US20210019860) teaches converting point cloud data into a two-dimensional image (para. [0029]) and using a convolutional neural network to detect objects (para. [0037).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663